DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 82B (p. 11), 108 (p. 12), 116 (p. 12), 136 (p. 12), 178 (p. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142 (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The disclosure is objected to because of the following informalities: Page 14, line 4, recites “servomotor 150”.  It appears it should read --servomotor 160--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations being interpreted under 35 U.S.C 112(f) are “drive means” and “retracting means” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a shaft horizontally located on upper of the supporting structure” in line 4.  It is unclear what “on upper” means.  Is it referencing an upper portion, and upper surface, something else?
Claim 1 recites the limitation "its own axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  No axis has been defined, and it is unclear if “its” is referring to the shaft or the supporting structure.
Claim 1 recites the limitation "the central part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the introduction of a fluid under pressure" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "its own horizontal axis" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the cylindrical body” in lines 10-11, “this cylindrical body” in line 11, “the cylindrical body” in line 15, and “the cylindrical body” in line 22.  However previously, line 10 recites “at least one cylindrical body”.  It is unclear if the subsequent recitations are referring to a particular cylindrical body, or if they are limiting the claim to a single cylindrical body.  See also claim 3.
Claim 1 recites the limitation "its outer part" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the hollow cylinder” in lines 15 and 30.  However previously, line 13 recites “at least one hollow cylinder”.  It is unclear if the subsequent recitations are referring to a particular hollow cylinder, of if they are limiting the claim to a single hollow cylinder.  See also claim 3.
Claim 1 recites the limitations “the right” and “the left" in line 16.  There is insufficient antecedent basis for these limitations in the claim.  No frame of reference has been provided for defining “right” and “left” in space.
Claim 1 recites the limitation "the neck ring holder arm supports" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “said cover” in lines 19, 21, 22, and 30, and “the cover” in line 27.  However previously, line 19 recites “at least one cover”.  It is unclear if the subsequent recitations are referring to a particular cover, of if they are limiting the claim to a single cover.  See also claim 3
Claim 1 recites the limitation "its periphery" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inlet" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “exit passages” in line 24.  However previously, lines 5-6 recite “at least one exit passage”.  It is unclear if the subsequent recitations are limiting the claim to plural exit passages.
Claim 1 recites “the adjustment element” in line 27.  However previously, line 26 recites “at least adjustment element”.  It is unclear if the subsequent recitations are referring to a particular adjustment element, of if they are limiting the claim to a single adjustment element.  See also claim 4.
Claim 1 recites the limitation "the time of interrupting the fluid pressure" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "their periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "its own axis" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the right” and “the left" in line 8.  There is insufficient antecedent basis for these limitations in the claim.  No frame of reference has been provided for defining “right” and “left” in space.
Claim 5 recites “the shaft” in line 10.  It is unclear if this is referring to “a shaft” as recited in claim 1, line 4, or “the rotating shaft” of claim 5.
Claim 6 recites the limitation "the double-envelope type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
There are currently no prior art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/
Primary Examiner, Art Unit 1741